


RECEIVABLES PURCHASE AGREEMENT

dated 2 February 2012

between

MERITOR HEAVY VEHICLE BRAKING SYSTEMS (UK)
LIMITED
as Seller

and

VIKING ASSET PURCHASER No 7 IC
an incorporated cell of Viking Global Finance ICC
as Purchaser

and

CITICORP TRUSTEE COMPANY LIMITED
as Programme Trustee

--------------------------------------------------------------------------------




Table of Contents

1.         DEFINITIONS AND CONSTRUCTION 1   2. PURCHASE AND SALE 9   3.
CONDITIONS PRECEDENT TO INITIAL PURCHASE 10   4. PAYMENTS TO THE PURCHASER, ETC.
11   5. REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS 11   6. REMEDIES FOR UNTRUE
REPRESENTATION, ETC. 14   7. FURTHER ASSURANCE 15   8. NOTICES 15   9.
ASSIGNMENT AND SUPPLEMENTS 16   10. AMENDMENTS AND MODIFICATIONS 16   11. RIGHTS
CUMULATIVE, WAIVERS 16   12. APPORTIONMENT 17   13. PARTIAL INVALIDITY 17   14.
CONFIDENTIALITY 17   15. NO OBLIGATIONS OR LIABILITIES 18   16. CHANGE OF
PROGRAMME TRUSTEE 18   17. NO LIABILITY AND NO PETITION 19   18.   LIMITED
RECOURSE 19   19. GOVERNING LAW AND JURISDICTION 19   20.   TERMINATION 20  
SCHEDULE 1 Eligibility Criteria SCHEDULE 2 Conclusion of purchase – offer and
acceptance, purchase price and perfection SCHEDULE 3 Representations, warranties
and undertakings SCHEDULE 4 Form of solvency certificate


--------------------------------------------------------------------------------




This receivables purchase agreement (the “Agreement”) is made on 2 February 2012
between:   (1) MERITOR HEAVY VEHICLE BRAKING SYSTEMS (UK) LIMITED a company
incorporated under the laws of England (Commercial register of England and
Wales, reg. no. 3640941) having its registered office at Grange Road, Cwmbran,
NP44 3XU, United Kingdom (the “Seller”);   (2) VIKING ASSET PURCHASER NO 7 IC
(registration no. 92607), an incorporated cell of VIKING GLOBAL FINANCE ICC, an
incorporated cell company incorporated under the laws of Jersey having its
registered office at Ogier House, The Esplanade, St Helier, Jersey JE4 9WG,
Channel Islands (the “Purchaser”); and   (3) CITICORP TRUSTEE COMPANY LIMITED,
acting through its office at 14th Floor, Citigroup Centre, Canada Square, Canary
Wharf, London E14 5LB (the “Programme Trustee” which expression shall include
such person and all other persons for the time being acting as the security
trustee or trustees pursuant to the Master Security Trust Deed).   1.
DEFINITIONS AND CONSTRUCTION   1.1        Definitions       In this Agreement
the following terms have the following meanings:      

“Acceptance” means an acceptance issued by the Purchaser to the Seller through
the PrimeRevenue System or in any other form acceptable to the Accounts
Administrator in response to an Offer.

     

“Accounts” means bank accounts number [REDACTED] (giro 5845-2426) with Nordea
Bank AB (publ), and all such other accounts as may from time to time be in
addition thereto or substituted therefore in accordance with the relevant
Transaction Documents (including but not limited to all and any Operating
Account).

     

“Accounts Administrator” means Structured Finance Servicer A/S acting through
its office at Copenhagen and any person appointed as accounts administrator in
respect of inter alia the Transaction under the Master Accounts Administration
Agreement.

     

“Accounts Pledge Agreement” means the pledge agreement(s) over the Accounts
entered into or to be entered into by or on behalf of the Purchaser and the
Programme Trustee.

     

“Aggregate Euro Outstanding Amount” means, at any time, the aggregate of the
Euro Outstanding Amount of all of the Purchased Receivables in relation to the
Purchaser relating to the Transaction at that time.

     

“Aggregate Outstanding Amount” means, at any time, the aggregate of the
Outstanding Amount of all the Purchased Receivables at that time.

 

“Available Facility” means, in respect of the Purchaser and in relation to the
Transaction, on any day, the lesser of; (a) the Total Commitments in relation to
the Purchaser; and (b) the Borrowing Base in relation to the Purchaser, less the
Face Amount of outstanding Notes, Overdraft Advances and Loans in relation to
the Purchaser. For the purpose of calculating the Available Facility on any day,
any Notes, Loans or Overdraft Advances due to be repaid on such day shall be
deemed to have been repaid.

                            “Banks” means the financial institutions listed as
banks in Part 1 of Schedule 1 of the relevant Liquidity Facility Agreement.     
 

"Borrowing Base" means, in respect of the Purchaser, on any day, the aggregate
of: (a) Aggregate Euro Outstanding Amount; (b) any Collections received or
payable in relation to the Transaction, in each case either by the Seller or the
Accounts Administrator which have not been remitted or paid to the Purchaser on
any relevant Purchased Receivable and that have not been utilised either to
purchase Receivables under this Agreement or to repay the Notes; (c) an amount
equal to any insufficiency in available funds necessary for the Purchaser to pay
the Face Amount of the Notes in relation to the Purchaser and all amounts
ranking pari passu with or senior to such Notes including those arising as the
result of any difference between the spot and forward rates under any currency
hedging agreement entered into by the Purchaser in accordance with the Master
Accounts Administration Agreement; and (d) accrued legal and other fees, costs
and expenses incurred by the Purchaser in connection with the Transaction
Documents.


--------------------------------------------------------------------------------




2(33)


  “Business Day” means a day on which banks are open in Copenhagen, Stockholm,
Jersey and London, for the transaction of business of the nature required by the
Transaction Documents.    

“Calculation Date” means the Purchase Date provided that if such day is not a
Business Day it shall be the next Business Day following such day.

 

“CMSAs” means Volvo Group Belgium CMSA, Renault Trucks CMSA, and any other
Customer Managed Service Agreement entered into between a Permitted Obligor and
PrimeRevenue, and “CMSA” means any of them.

 

“Collections” means the aggregate of all amounts paid by the relevant obligors
in respect of any and all Purchased Receivables relating to the Purchaser plus
any amounts payable to the Purchaser by the Seller but not yet paid to the
Purchaser following settlement of the final amount of any claim under any of the
warranties, covenants and indemnities contained in this Agreement.

                      

“Commitment” means: (a) in relation to a Bank which is a Bank on the date of the
relevant Liquidity Facility Agreement, the amount set opposite its name in
Schedule 1 of the relevant Liquidity Facility Agreement and the amount of any
other Bank’s Commitment acquired by it under the relevant Liquidity Facility
Agreement; and (b) in relation to a Bank which becomes a Bank after the date of
the relevant Liquidity Facility Agreement, the amount of any other Bank’s
Commitment acquired by it under the relevant Liquidity Facility Agreement, to
the extent not cancelled, reduced or transferred under the relevant Liquidity
Facility Agreement.

   

“CP Programme” means the EUR 2,000,000,000 multi-currency asset-backed
commercial paper programme for the issue of commercial paper notes established
by the Issuer.

   

“Defaulted Receivable” means a Purchased Receivable in respect of which there is
a Permitted Obligor Default.

   

“Delinquent Receivable” means, at any time, a Receivable in respect of which all
or any part of the Outstanding Amount is not paid on its due date.

   

“Eligibility Criteria” means the eligibility criteria in respect of the
Purchased Receivables set out in Schedule 1 of this Agreement.

 

“EURIBOR” means: (a) the rate per annum which appears on Page EURIBOR01 on the
Reuters Screen; or (b) if no such rate appears, the arithmetic mean (rounded
upward to four decimal places) of the rates quoted by the Reference Banks to
leading banks in the European interbank market, at or about 11.00 a.m.
Copenhagen time on the applicable Calculation Date for the offering of euro
deposits for the relevant period. If the EURIBOR01 page is replaced or service
ceases to be available, the Accounts Administrator may specify another page or
service displaying the appropriate rate after consultation with the Purchaser
and the Seller.

 

“euro” or “EUR” or means the single currency of any member state of the European
Union that adopts or has adopted the euro as its lawful currency in accordance
with legislation of the European Community relating to Economic and Monetary
Union.


--------------------------------------------------------------------------------




3(33)


  “Euro Outstanding Amount” means, in relation to any Purchased Receivable, the
Outstanding Amount of such Purchased Receivable converted into euro at the
Foreign Exchange Rate in respect of such Purchased Receivable.    

“Face Amount” means the face amount in respect of the Notes or the Receivables,
as the case may be.

   

“FI Agreement” means the financial institution agreement dated 12 June 2006 and
entered into between the Purchaser and PrimeRevenue.

                       

“Financial Indebtedness” means (i) moneys borrowed, (ii) finance or capital
leases, (iii) receivables sold or discounted (other than on a non-recourse
basis), (iv) other transactions having the commercial effect of a borrowing, (v)
the marked to market value of derivative transactions entered into in connection
with protection against or benefit from fluctuation in any rate or price, (vi)
counter-indemnity obligations in respect of guarantees or other instruments
issued by a bank or financial institution, and (vii) liabilities under
guarantees or indemnities for any of the obligations referred to in items (i) to
(vi).

   

“Foreign Exchange Rate” means for any Purchased Receivable, the rate at which
any relevant currency is to be exchanged into euro pursuant to any foreign
exchange agreement entered into in respect of such Purchased Receivable on or
about the Purchase Date in respect of such Purchased Receivable.

   

“Funding Costs” means the aggregate interest accrued on (i) the Notes (paid or
to be paid) and (ii) any debt incurred by the Purchaser for the purpose of
financing the acquisition of the Purchased Receivables (paid or to be paid). For
the avoidance of doubt “to be paid” in relation to (i) and (ii) shall mean for
the period up and till the date when the relevant debt may be repaid without any
penalty, break cost or fee.

   

“Incorporated Cell” means each incorporated cell of Viking Global Finance ICC.

   

“Initial L/C Bank” means Nordea Bank Danmark A/S under the Standby Letter of
Credit Agreement.

   

“Issuer” means Viking Asset Securitisation Limited, a company incorporated in
Jersey with limited liability, having its registered office at Ogier House, the
Esplanade, St Helier, Jersey JE4 9WG, Channel Islands.

   

“Issuer Security Trust Deed” means the issuer security trust deed dated 1 March
2000 between the Issuer and the Programme Trustee as amended and restated by a
deed dated 18 July 2003 between the Issuer and the Programme Trustee.

   

“L/C Bank” means Nordea Bank AB (publ) under the Standby Letter of Credit
Agreement.

   

“Liquidity Facility” means the liquidity facility under the relevant Liquidity
Facility Agreement.

   

“Liquidity Facility Agreement” means each liquidity facility agreement entered
into in relation to inter alia the Transaction between the Purchaser, Nordea
Bank Danmark A/S as Agent and the Banks, including the liquidity facility
agreement dated 12 June, 2006 between the Purchaser, Nordea Bank Danmark A/S as
Agent and the Banks.

   

“Loan” means the aggregate of the principal amount of each borrowing by the
Purchaser under the relevant Liquidity Facility Agreement or the principal
amount outstanding of that borrowing attributable to the Transaction.


--------------------------------------------------------------------------------




4(33)

 


  “Margin” shall be as set out in the fee letter entered into between
thePurchaser and the Seller on or about the date hereof.    

“Master Account Administrator” means Nordea Bank Danmark A/S as Master Account
Administrator under the Master Accounts Administration Agreement.

   

“Master Accounts Administration Agreement” means the accounts administration
agreement dated 12 June, 2006 between inter alia Nordea Bank Danmark A/S, Nordea
Bank AB (publ), the Accounts Administrator and the Programme Trustee inter alia
in relation to the Transaction.

   

“Master Overdraft Facility Agreement” means the overdraft facility agreement
dated 12 June, 2006 between inter alia the Purchaser and the Overdraft Bank in
relation inter alia to the Transaction.

   

“Master Security Trust Deed” means the security trust deed dated 12 June, 2006
between the Purchaser and the Programme Trustee inter alia in relation to the
Transaction, as supplemented by a supplemental security trust deed.

   

“Moody’s” means Moody’s Investors Service Limited and includes any successor to
its rating business.

   

“Non-Defaulted Receivables” means Purchased Receivables in relation to the
Purchaser for which there has not been any default in payment from the relevant
Permitted Obligors.

   

“Notes” means commercial paper notes issued by Viking Asset Securitisation
Limited in relation to this Transaction on behalf of the Purchaser and includes
the commercial paper notes represented by a Note in global form.

                      

“Offer” means an irrevocable offer from the Seller to the Purchaser for the sale
of Receivables and given by the Seller to the Purchaser through the PrimeRevenue
System or in any other form acceptable to the Accounts Administrator and “to
Offer” and “Offered” shall have the corresponding meaning.

   

“Operating Account” means bank accounts number 42781300116 with Nordea Bank AB
(publ), and all such other accounts as may from time to time be in addition
thereto or substituted therefore in accordance with the relevant Transaction
Documents

   

“Outstanding Amount” means at any time in respect of any Receivable or Purchased
Receivable, the total amount due and owing by the relevant Permitted Obligor at
that time in respect of the relevant Receivable or Purchased Receivable. For the
avoidance of doubt, the Outstanding Amount for any Purchased Receivable shall
not be reduced by virtue of any set off or counterclaim which reduces the amount
recoverable in respect of that Purchased Receivable.

   

“Overdraft Advance” means, save as otherwise provided herein, an advance (as
from time to time reduced by repayment) made or to be made by the Overdraft Bank
under Clause 4 of the Master Overdraft Facility Agreement and attributable to
the Transaction.

   

“Overdraft Bank” means Nordea Bank AB (publ) or such other financial institution
as may be appointed in relation to the Purchaser under the Master Overdraft
Facility Agreement.

   

“Overdraft Facility” means the overdraft facility relating inter alia to the
Transaction and made to the Purchaser under the Master Overdraft Facility
Agreement.

   

“Permitted Currency” means EUR.


--------------------------------------------------------------------------------




5(33)


                     “Permitted Obligors” means Renault Trucks SAS, Volvo Group
Belgium NV and any other company within the Volvo group that has entered into a
Customer Managed Service Agreement (in all material respects corresponding to
the CMSAs) with PrimeRevenue and that has been approved in writing by the
Accounts Administrator and the Purchaser.    

“Permitted Obligor Default” means, at any time, when a Permitted Obligor is
unable to pay its debts as they fall due or against whom any administration,
insolvency, bankruptcy or liquidation or similar procedures have been
instituted.

   

“PrimeRevenue” means PrimeRevenue, Inc. a company incorporated under the laws of
the state of Delaware having its registered office at 1349 West Peachtree St.,
Suite 900, Atlanta, GA, USA.

   

“PrimeRevenue System” means the system for the sale and transfer of receivables
as more particularly described in the CMSAs, the Supplier Agreement and the FI
Agreement.

   

“Programme Trustee” means CitiCorp Trustee Company Limited or such other person
so designated in accordance with the Issuer Security Trust Deed.

   

“Purchase Date” means each date upon which a sale and purchase of Receivables is
concluded pursuant to Clause 2.2 of this Agreement.

   

“Purchase Price” means the aggregate Receivables Purchase Price paid or to be
paid by the Purchaser to the Seller in respect of Purchased Receivables on a
particular Settlement Date.

   

“Purchased Receivables” means all Receivables which are the subject of any sale
and purchase (or any purported sale and purchase) pursuant to Clause 2.2 of this
Agreement and any other Receivables in respect of which the Receivables Purchase
Price has been paid or will be paid by the Purchaser to the Seller.

   

“Purchaser” means Viking Asset Purchaser No. 7 IC.

   

“Purchaser Supplemental Agreement” means the supplemental deed dated on or about
12 June 2006 entered into by, inter alia, the Purchaser, the Issuer, Nordea Bank
Danmark A/S, Nordea Bank AB (publ), Nordea Bank Norge ASA, Nordea Bank Finland
plc and the Programme Trustee.

   

“Rating Agencies” means Moody’s and S&P and “Rating Agency” means any one of
them.

   

“Receivable” means any receivable (inclusive of VAT applied thereon) owed to the
Seller in the ordinary course of business by any Permitted Obligor including all
rights of the Seller pertaining to such Receivable (defined as “Payment
Obligation” in the respective CMSA) in accordance with the respective CMSA,
including but not limited to all the Seller’s rights under Section 18(f) of the
respective CMSA.

   

“Receivables Purchase Price” shall be calculated as follows: CA - (CA x IR /
(360/DM)); where
DM= actual number of days to and including the relevant maturity date
CA = the Certified Amount (as defined in the Supplier Agreement) of the
Receivable
IR = means in respect of EUR the applicable interest rate being EURIBOR three
(3) months plus the Margin.

   

“Records” means: (a) all files, correspondence, notes of dealing and other
documents, books, books of account, registers, records and other information;
and (b) all computer tapes, discs, computer programmes, data processing software
and related property rights, owned by or under the control and disposition of
the Seller, in each case only to the extent relating to the Purchased
Receivables.


--------------------------------------------------------------------------------




6(33)


                     “Reference Banks” means a minimum of four of the banks
(including, in each case, Nordea Bank AB (publ)) which quote rates for the
offering of deposits in EUR to leading banks in the European interbank market
for the relevant period immediately prior to the time set out in the definition
of EURIBOR on the applicable Calculation Date.    

“Renault Trucks CMSA” means the Customer Managed Service Agreement entered or to
be entered into between Renault Trucks SAS and PrimeRevenue, pursuant to which
the Seller is defined as a Supplier. 

   

“S&P” or “Standard & Poor’s” means Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc., and any successor company of such
rating business.

   

“Security Interest” means any mortgage, charge, floating charge, assignment or
assignation by way of security, lien, pledge, hypothecation, right of set-off
(or analogous right), retention of title, flawed asset or blocked-deposit
arrangement or any other encumbrance or security interest or security
arrangement whatsoever created or arising under any relevant law or any
agreement or arrangement having the effect of or performing the economic
function of conferring security howsoever created or arising.

   

“Seller” means Meritor Heavy Vehicle Braking Systems (UK) Limited in its
capacity as seller under this Agreement and not in any other capacity.

   

“Seller Potential Suspension Event” means any event which, with the giving of
notice and/or lapse of time and/or making of any determination and/or any
certification, would constitute a Seller Suspension Event.

    “Seller Suspension Event” means any of the following events: (a)      
Failure to pay: The Seller fails to pay any amount due under this Agreement or
the Supplier Agreement on the due date or on demand in writing, if so payable,
unless payment is made within three (3) Business Days of such due date or
demand.   (b)  

Failure to perform other obligations: The Seller fails to observe or perform any
of its other material obligations under this Agreement or the Supplier Agreement
or under any undertaking or arrangement entered into in connection therewith
and, in the case of a failure capable of being remedied, within ten (10) days
after receipt by the Seller of a request in writing from the Purchaser (acting
through the Accounts Administrator), that the same be remedied, it has not been
remedied to the Purchaser’s (acting through the Accounts Administrator)
reasonable satisfaction.

  (c)  

Representations, warranties or statements proving to be incorrect: Any
representation, warranty or statement which is made (or deemed or acknowledged
to have been made) by the Seller under this Agreement or the Supplier Agreement
or which is contained in any certificate, statement or notice provided by the
Seller under or in connection with this Agreement or the Supplier Agreement
proves to be incorrect to an extent which, in the reasonable opinion of the
Accounts Administrator, is likely to affect the ability of the Seller to perform
its obligations under any of the Transaction Documents to which it is a party in
a manner which is material and adverse in the context of the Transaction or
which is likely materially and adversely to affect the collectability of the
Purchased Receivables or any of them.

  (d)  

Provisions becoming unenforceable: Any provision of any of the Transaction
Documents to which the Seller is a party is or becomes, for any reason, invalid
or unenforceable and for so long as such provision remains invalid and
unenforceable to an extent which, in the reasonable opinion of the Accounts
Administrator, is likely materially and adversely to affect the ability of the
Seller (acting in any capacity under any of the Transaction Documents to which
it is a party) to perform its obligations under any of the Transaction Documents
to which it is a party in a manner which is material and adverse in the context
of the Transaction or which is likely to materially and adversely affect the
collectability of the Purchased Receivables or any of them.


--------------------------------------------------------------------------------




7(33)


                     (e)       Suspension or expropriation of business
operations: The Seller changes, suspends or threatens to suspend a substantial
part of the present business operations which it now conducts directly or
indirectly, or any governmental authority expropriates all or a substantial part
of its assets and the result of any of the foregoing is, in the reasonable
opinion of the Accounts Administrator, likely to affect the ability of the
Seller to observe or perform its obligations under any of the Transaction
Documents to which it is a party in a manner which is material and adverse in
the context of the Transaction or which is likely to materially and adversely
affect the collectability of the Purchased Receivables or any of them.   (f)

Enforcement by creditors: Any form of execution or arrest is levied or enforced
upon or sued out against all and any of the Seller’s assets and is not
discharged within twenty (20) days of being levied, or any Security Interest
which may for the time being affect any material part of its assets becomes
enforceable and steps are lawfully taken by the creditor to enforce the same. No
Seller Suspension Event will occur under this paragraph (f) if the aggregate
amount of the claim enforced is less than EUR 1,000,000 or the equivalent in any
other currency.

  (g)

Arrangement with Creditors: The Seller proposes or makes any arrangement or
composition with, or any assignment or trust for the benefit of, its creditors
generally involving (not necessarily exclusively) indebtedness which the Seller
would not otherwise be able to repay or service in accordance with the terms
thereof.

  (h)

Winding-up: A petition is presented (unless contested in good faith and
discharged or stayed within twenty (20) days) or a meeting is convened for the
purpose of considering a resolution or other steps are taken for the winding up
of the Seller (other than for the purposes of and followed by a solvent
reconstruction previously approved in writing by the Accounts Administrator and
the Programme Trustee (such approval not to be unreasonably withheld or
delayed), unless during or following such reconstruction the Seller becomes or
is declared to be insolvent).

   

“Settlement Date” means, in respect of a Purchased Receivable, the first (1st)
Business Day after the relevant Calculation Date.

   

“Standby Letter of Credit Agreement” means the standby letter of credit
agreement dated 28 May, 2001 between Viking Asset Purchaser No. 2 Limited and
Nordea Bank Danmark A/S (formerly Unibank A/S) as amended and restated by an
agreement dated 18 July 2003 between Viking Asset Purchaser No. 2 Limited,
Viking Asset Purchaser No. 3 Limited, the Initial L/C Bank and other affiliates
of the Initial L/C Bank.

   

“Supplier Agreement” means the supplier agreement entered or to be entered into
between the Seller and PrimeRevenue, pursuant to which each of the Permitted
Obligors is defined as a Customer.

   

“Swedish Legal Opinion” means the legal opinion dated on or about the date
hereof issued by Advokatfirman Vinge KB, legal advisers to inter alia Nordea
Bank Danmark A/S, Nordea Bank AB (publ), the Programme Trustee, the Issuer and
the Purchaser as to Swedish law.

   

“Swedish Pledge Agreement” means the pledge agreement regarding the Purchased
Receivables dated on or about the date hereof between the Purchaser and the
Programme Trustee.

   

“Tax” or “tax” includes all forms of tax, duty or charge on gross or net income,
profits or gains, distributions, receipts, sales, use, occupation, franchise,
value added, personal property and instruments, and any levy, impost, duty,
charge or withholding of any nature whatsoever chargeable by any authority,
whether in Sweden, Jersey or elsewhere, together with all penalties, charges and
interest relating to any of the foregoing.


--------------------------------------------------------------------------------




8(33)


  “Termination Date” means the earliest date on which a Termination Event
occurs.     “Termination Event” means the occurrence of any of the following:  
(a)   one (1) year having elapsed from the date of this Agreement;   (b)  

a failure by the Seller to perform any of its material obligations within ten
(10) Business Days after notification in writing of such failure to perform;

                     (c)      

in relation to the Seller, any corporate action being taken or becoming pending,
any other steps being taken or any legal proceedings being commenced or
threatened or becoming pending for (i) the bankruptcy, liquidation, dissolution,
administration or reorganisation of the Seller (other than for the purposes of
and followed by a solvent reconstruction previously approved in writing by the
Purchaser and the Programme Trustee (such approval not to be unreasonably
withheld or delayed) unless during or following such reconstruction the Seller
becomes or is declared to be insolvent) and which is not being contested in good
faith or which is not dismissed or withdrawn within thirty (30) days, (ii) the
Seller to enter into any composition or arrangement with its creditors
generally, or (iii) the appointment of a receiver, administrative receiver,
trustee or similar officer in respect of the Seller or substantially all of the
property, undertaking or assets of the Seller;

  (d)  

a refusal of the Seller to pay any increased costs incurred by any Bank and/or
L/C Bank in connection with the Transaction, such increased costs being outside
the control of the Purchaser and the Bank and/or L/C Bank, as the case may be;

(e)

any CMSA and/or the Supplier Agreement being amended to the detriment of the
Purchaser or if any CMSA, the FI Agreement and/or the Supplier Agreement is
terminated for what ever reason or if any third party right in any CMSA or the
Supplier Agreement in relation to which the Purchaser is a beneficiary becomes
invalid or unenforceable;

  (f)  

the occurrence of any termination event under the CP Programme;

  (g)  

a Seller Suspension Event is outstanding for sixty (60) days or longer, subject
to written notice being given by the Accounts Administrator on behalf of the
Purchaser; and

  (h)  

cross default; (i) any Financial Indebtedness of the Seller is not paid when due
nor within any originally applicable grace period, or is declared to be or
otherwise becomes due and payable prior to its specified maturity as a result of
an event of default (however described); (ii) any commitment for any Financial
Indebtedness of the Seller is cancelled or suspended by a creditor as a result
of an event of default (however described); (iii) Any creditor of the Seller
becomes entitled to declare any Financial Indebtedness of the Seller due and
payable prior to its specified maturity as a result of an event of default
(however described); (iv) no Termination Event will occur under this paragraph
(h) if the aggregate amount of Financial Indebtedness or commitment for
Financial Indebtedness falling within paragraphs (i) to (iii) above is less than
EUR 1,000,000 or the equivalent in any other currency.

 

“Total Commitments” means the part of the aggregate of the Commitments as
reserved by the Accounts Administrator to be used in relation to the
Transaction, being EUR twenty five million (25,000,000) at the date of this
Agreement. The Total Commitments may (to the extent possible) be increased as
agreed between the Seller, the Purchaser and the Accounts Administrator from
time to time.

 

“Transaction” means the transaction relating to this Agreement envisaged by the
Transaction Documents whereby the Seller may sell certain Receivables to the
Purchaser and the Purchaser may purchase such Receivables, funded by the issue
of Notes under the CP Programme and all related arrangements provided for in the
Transaction Documents.

 

“Transaction Documents” means the documents relating to the Transaction,
including this Agreement, the FI Agreement, the CMSAs and the Supplier
Agreement, each Liquidity Facility Agreement, the Master Overdraft Facility
Agreement and the Master Security Trust Deed, and any agreement or document
executed pursuant to or in connection with any of these documents.

     

“Volvo Group Belgium CMSA” means the Customer Managed Service Agreement entered
or to be entered into between Volvo Group Belgium NV and PrimeRevenue, pursuant
to which the Seller is defined as a Supplier.


--------------------------------------------------------------------------------




9(33)


1.2   Construction   1.2.1   References in this Agreement to any person shall
include references to his successors, transferees and assignees and any person
deriving title under or through him.   1.2.2   References in this Agreement to
any statutory provision shall be deemed also to refer to any statutory
modification or re-enactment thereof or any statutory instrument, order or
regulation made thereunder or under any such re-enactment.   1.2.3   References
in this Agreement to any agreement or other document shall be deemed also to
refer to such agreement or document as amended, varied, supplemented, replaced
or novated from time to time.                       2. PURCHASE AND SALE   2.1
Purchase of Receivables
Subject to the terms and conditions of this Agreement, each Purchaser agrees
that it may (at its sole discretion) elect to purchase Receivables from the
Seller on a regular basis from the date hereof until the Termination Date.   2.2
Conclusion of purchase - offer and acceptance
Sale and purchase of Receivables will in each case be concluded as more
particularly set out in Part 1 of Schedule 2.   2.3 Purchase Price
The Purchase Price shall be paid and calculated as more particularly set out in
Part 2 of Schedule 2.   2.4 VAT
Any VAT refund collected from the VAT authorities by the Seller following credit
losses on a Purchased Receivable shall be for the benefit of the Purchaser and
be paid by the Seller to the Purchaser. The Seller undertakes to take any action
permissible, and required by the Purchaser, to assist in collecting any such VAT
refund for the benefit of the Purchaser, including but not limited to acquiring
the Purchased Receivable at a price equal to any VAT refund available for
collection and any amounts recoverable from the Permitted Obligor (if any) and
to pay such purchase price upon and to the extent of receipt of the VAT refund
and any amounts recovered from the Permitted Obligor.   2.5 Perfection
Each sale and purchase pursuant to Clause 2.2 above shall be perfected through
the actions more particularly described in Part 3 of Schedule 2.   2.6 Seller’s
receipt of payment in respect of Purchased Receivables
In the event that, notwithstanding the notification referred to in Clause 2.5,
the Seller receives from the Permitted Obligors any payment in respect of
Purchased Receivables, the Seller shall pay to the Purchaser promptly following
such a receipt, all such Collections received by it in respect of the Purchased
Receivables to the account as notified by the Accounts Administrator pursuant to
Clause 4.2.

 


--------------------------------------------------------------------------------




10(33)


3. CONDITIONS PRECEDENT TO INITIAL PURCHASE                         3.1 The
obligations of the Purchaser under or pursuant to this Agreement are subject to
the satisfaction (as determined in the reasonable opinion of the Accounts
Administrator) of the following conditions precedent:   (a)        each of the
Transaction Documents has been validly executed by all parties thereto;   (b)
all actions that pursuant to Part 3 of Schedule 2 have been completed;   (c)
Purchaser and the Programme Trustee have received a solvency certificate from
the Seller substantially in the form of Schedule 4; and   (d) Purchaser and the
Programme Trustee have received in form and substance satisfactory to each of
them legal opinion(s) issued by reputable law firm(s) approved by each of them,
as to the laws of the jurisdiction(s) each of them deem relevant.  

--------------------------------------------------------------------------------




11(33)


4.

PAYMENTS TO THE PURCHASER, ETC.

                         4.1 All amounts to be paid to the Purchaser under this
Agreement shall be paid when due to the relevant account and at the times
specified below.   4.2 Any amounts payable to the Purchaser under this Agreement
shall be remitted to the accounts notified in writing to the Seller by the
Accounts Administrator no later than the time indicated in such notice.   4.3
All payments made by the Seller under this Agreement shall be made without
set-off, counterclaim or withholding. If the Seller is compelled by law or
otherwise to make any deduction, the Seller shall pay any additional amount as
will result in the net amount received by the Purchaser being equal to the full
amount which would have been received had there been no deduction or
withholding.   5. REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS   5.1 Warranties
relating to the Seller As at each Purchase Date, the Seller shall make the
representations and warranties to the Purchaser and the Programme Trustee in the
terms set out in Part 1 of Schedule 3 in relation to the Seller and with
reference to the facts and circumstances subsisting on such Purchase Date.   5.2
Warranties relating to Purchased Receivables As at each Purchase Date, the
Seller shall make the representations and warranties severally to the Purchaser
and the Programme Trustee in the terms set out in Part 2 of Schedule 3 with
respect to the Receivables to be sold by it and purchased by the Purchaser on
such Purchase Date with reference to the facts and circumstances subsisting on
such Purchase Date.   5.3 Obligation to notify in case of incorrect
representations, etc. The Seller shall forthwith notify the Purchaser if any of
the representations and warranties referred to in this Clause 5 were incorrect
when made promptly upon becoming aware thereof.   5.4 Covenants and undertakings
The Seller covenants and undertakes with and to the Purchaser and the Programme
Trustee as follows:   (a)        Indemnity against claims: Neither the Purchaser
nor the Programme Trustee shall have any obligation or liability with respect to
any Purchased Receivables nor will the Purchaser or the Programme Trustee be
required to perform any of the obligations of the Seller (or any of its agents)
under any such contracts save, in each case, as specifically provided in this
Agreement. The Seller will on demand indemnify and keep indemnified the
Purchaser, the Accounts Administrator and the Programme Trustee against any
cost, claim, loss, expense, liability or damages (including legal costs and
out-of-pocket expenses) (save to the extent that such cost, claim, loss,
expense, liability or damage shall not have arisen as a consequence of any
breach of this Agreement by, or as a result of the wilful misconduct or
negligence of the Purchaser and/or as a result of any wilful default or
negligence of the Programme Trustee) reasonably and properly incurred or
suffered by the Purchaser and/or the Programme Trustee as a consequence of any
claim or counterclaim or action of whatsoever nature made or taken by a
Permitted Obligor or any third party arising out of or in connection with any
Purchased Receivables or any services which are the subject of such Purchased
Receivables;   (b) Indemnity against breach: the Seller will on demand indemnify
and keep indemnified the Purchaser, the Accounts Administrator and the Programme
Trustee against any cost, claim, loss, expense, liability or damages (including
legal costs and out-of-pocket expenses) reasonably and properly incurred or
suffered by the Purchaser or the Programme Trustee as a consequence of any
breach by the Seller of this Agreement or any other Transaction Document (to
which the Seller is a party) (save to the extent that such cost, claim, loss,
expense, liability or damages shall not have arisen as a consequence of any
breach of this Agreement by, or as a result of the wilful misconduct or
negligence of the Purchaser or as a result of any wilful default or negligence
of the Programme Trustee);  

--------------------------------------------------------------------------------




12(33)


                          (c)         Indemnity on termination: the Seller shall
on demand indemnify the Purchaser against all Funding Costs incurred by the
Purchaser as a result of such termination, which, for the avoidance of doubt,
include Funding Costs which are incurred on or after the Termination Date;   (d)
No set-off: the Seller shall not take any action which would cause any set-off,
counterclaim, credit, discount, allowance, right of retention or compensation,
right to make any deduction, equity or any other justification for the
non-payment of any of the amounts payable under any Purchased Receivable
(whether by the relevant Permitted Obligor or otherwise) without the prior
written consent of the Purchaser (acting through the Accounts Administrator);  
(e) Authorisations, approvals, licences, consents etc.: the Seller shall obtain,
comply with the terms of, and maintain in full force and effect, all
authorisations, approvals, licences and consents required in or by the laws and
regulations of England and any other applicable law to enable it to perform its
obligations under this Agreement;   (f) No other dealing: the Seller will not
dispose, sell, transfer or assign, create any interest in (including Security
Interest), or deal with any of the Purchased Receivables in any manner
whatsoever or purport to do so except as permitted by this Agreement;   (g) No
other action: the Seller will not knowingly take any action which may prejudice
the validity or recoverability of any Purchased Receivable or which may
otherwise adversely affect the benefit which the Purchaser may derive from such
Purchased Receivable pursuant to this Agreement;   (h) Tax payments: the Seller
will pay or procure the payment (as required by law) of all federal, state,
local, and foreign sales, use, excise, utility, gross receipts, VAT or other
taxes imposed by any authority in relation to the Purchased Receivables, the FI
Agreements or this Agreement and shall make all relevant returns in respect of
VAT in relation to the Purchased Receivables;   (i) Notice of default: the
Seller shall promptly upon becoming aware of the same inform the Accounts
Administrator and the Programme Trustee of any occurrence which might adversely
affect its ability to perform its obligations under this Agreement and from time
to time, if so requested by the Accounts Administrator, confirm to the Accounts
Administrator and the Programme Trustee in writing that, save as otherwise
stated in such confirmation, no such occurrence has occurred and is continuing;
  (j) Delivery of reports: the Seller shall deliver to the Accounts
Administrator and the Programme Trustee, sufficient copies of each of the
following documents, in each case at the time of issue thereof:   (i)        
every report, circular, notice or like document issued by the Seller to its
creditors generally; and  

--------------------------------------------------------------------------------




13(33)


                     (ii)        (if the Accounts Administrator so requires) a
certificate from its CFO stating that the Seller as at the date of its latest
consolidated audited accounts was in compliance with the covenants and
undertakings in this Agreement (or if it was not in compliance indicating the
extent of the breach).          (k)        Provision of further information:
subject to applicable legislation, the Seller shall provide the Accounts
Administrator and the Programme Trustee with such financial and other
information concerning the Seller and its affairs as the Accounts Administrator
or the Programme Trustee may from time to time reasonably require and which is
available to the Seller.   (l) Notice of misrepresentation: the Seller shall
promptly upon becoming aware of the same notify the Accounts Administrator and
the Programme Trustee of any misrepresentation by the Seller under or in
connection with any Transaction Document to which it is a party.  

--------------------------------------------------------------------------------




14(33)


5.5 Representations and Warranties relating to the Purchaser   5.5.1 As at each
Purchase Date and each Calculation Date, the Purchaser shall make the
representations and warranties to the Seller in the terms set out in Part 3 of
Schedule 3 with reference to the facts and circumstances subsisting on each such
Purchase Date and Calculation Date.   5.5.2 The Seller shall have the option to
terminate this Agreement in respect of the Purchaser upon any material breach of
the representations and warranties referred to in this Clause 5.5 by the
Purchaser, provided such material breach have a material adverse effect on the
Seller.   6. REMEDIES FOR UNTRUE REPRESENTATION, ETC.                        
6.1 If at any time after the Settlement Date in respect of any Purchased
Receivable it shall become apparent that any of the representations and
warranties set out in Part 2 of Schedule 3 relating to or otherwise affecting
such Purchased Receivable was untrue or incorrect when made by reference to the
facts and circumstances subsisting at the date on which such representations and
warranties were given, the Seller shall, within five (5) Business Days of
receipt of written notice thereof from the Purchaser (or the Accounts
Administrator) or the Programme Trustee, remedy or procure the remedy of the
matter giving rise thereto if such matter is capable of remedy and, if such
matter is not capable of remedy or is not remedied within the said period of
five (5) Business Days, then following the expiry of such five (5) Business Day
period the Seller shall pay to the Purchaser an amount equal to the difference
(if any) between (i) the amount due for payment in respect of such Purchased
Receivable on such due date and (ii) the amount of Collections received in
respect of such Purchased Receivable on or before such due date, to the extent
such difference was caused by, or has any connection with, the breach of the
relevant representation and warranty. If the Seller shall otherwise become aware
of such untrue or incorrect representation and warranty other than by written
notification from the Purchaser (or the Accounts Administrator) or the Programme
Trustee, it shall immediately notify the Accounts Administrator and the
Programme Trustee of such untrue or incorrect representation and warranty. In
the event the Transaction is terminated prior to the date on which an amount
under this Clause 6 would have been payable by the Seller, the Seller shall pay
such amount following receipt of the said written notice from the Purchaser (or
the Accounts Administrator) or the Programme Trustee on or before the date the
Transaction is terminated or promptly thereafter.    6.2 Notwithstanding Clause
6.1, if at any time after the Purchase Date but prior to collection of payments
in full in relation to any Purchased Receivables it shall become apparent that
the representation and warranty set out in paragraph (d) of Part 2 of Schedule 3
relating to or otherwise affecting such Purchased Receivable was untrue or
incorrect when made by reference to the facts and circumstances subsisting at
the date on which such representations and warranties were given, then the
Seller shall repurchase such Purchased Receivable for a price equal to the sum
of (i) the Purchase Price for such Purchased Receivable (taking into account any
Collections received in respect of such Purchased Receivable prior to the
repurchase), and (ii) the Funding Costs attributable to such Purchased
Receivable, and see to it that notice of such repurchase is given to the
relevant Permitted Obligor. Any Collections received by the Purchaser in respect
of such repurchased Purchased Receivables after the Seller has paid the price
for such repurchase shall be paid to the Seller promptly upon receipt.  

--------------------------------------------------------------------------------




15(33)


7. FURTHER ASSURANCE                         7.1 The Seller hereby undertakes
not to take any steps or cause any steps to be taken in respect of the Purchased
Receivables or the services supplied thereunder.   7.2 For the avoidance of
doubt, this undertaking shall apply (without limitation) to the following:   (a)
       any termination, waiver, amendment or variation in relation to any
Purchased Receivables;   (b) any assignment or sale of any Purchased
Receivables; and   (c) any disposal of its right, title, interest, benefit or
power in any Purchased Receivables.   7.3 In addition to any records or
information available through the PrimeRevenue System, the Seller undertakes at
the request of the Purchaser or the Programme Trustee through the Accounts
Administrator to produce and deliver Records concerning the Purchased
Receivables as the Purchaser, the Programme Trustee or the Accounts
Administrator may reasonably request for enforcement or accounting purposes.  
7.4 In the event that such Records as referred to in Clause 7.3 are not produced
reasonably promptly, the Seller shall permit any persons nominated by the
Purchaser, the Accounts Administrator or the Programme Trustee at any time
during normal business hours upon five (5) Business Days written notice to enter
any premises owned or occupied by it or its agents where the Records and other
information concerning Purchased Receivables are kept to have access (subject to
appropriate supervision provided by the Seller and provided that the Seller
shall not unreasonably delay the provision of such supervision) to, examine and
make copies of all Records relating to the Purchased Receivables and the
performance by the Seller of its obligations hereunder. Such access shall
include the right to have access to and use (subject to appropriate supervision
provided by the Seller and provided that the Seller shall not unreasonably delay
the provision of such supervision) all computer passwords necessary to gain
access to the relevant computer records.   7.5 The parties hereto acknowledge
that the Purchaser has pledged or will pledge all its title to and interest in
the Purchased Receivables to the Programme Trustee, on behalf of certain
creditors. All the parties hereby undertake to use, upon notice from the
Programme Trustee, all reasonable efforts and take all actions as the Programme
Trustee may reasonably require in order for such pledge to be perfected.   8.
NOTICES   Any notices to be given pursuant to this Agreement to any of the
parties hereto shall be sufficiently served or given if delivered by hand or
sent by prepaid first-class post or by facsimile transmission and shall be
deemed to be given (in case of notice delivered by hand or post) when delivered
or (in the case of any notice by facsimile transmission) upon receipt in legible
form and shall be delivered or sent:  

                         The Purchaser: Ogier House     The Esplanade, St Helier
    Jersey JE4 9WG     Channel Islands           with a copy to the  


--------------------------------------------------------------------------------




16(33)


                        Accounts Administrator: Structured Finance Servicer A/S
    Christiansbro, 3 Strandgade,     DK-1401 Copenhagen K,     Denmark    
Attention: Structured Finance     Servicer A/S         Facsimile No: +45 3333
2697               The Seller: Meritor Heavy Vehicle Braking Systems (UK)    
Limited     Grange Road     Cwmbran     NP44 3XU     United Kingdom    
Attention: Andrew Watkins         Facsimile No: +1633 834304


or to such other address or facsimile number or for the attention of such other
person as may from time to time be notified by any party to each of the other
parties by written notice in accordance with the provisions of this Clause 8.  
9. ASSIGNMENT AND SUPPLEMENTS   This Agreement may be assigned by the Purchaser
to the Programme Trustee.   10. AMENDMENTS AND MODIFICATIONS   No amendment,
modification, variation or waiver of this Agreement shall be effective unless it
is in writing and signed by (or by some person duly authorised by) each of the
parties hereto. No amendment of this Agreement shall be made unless the
Purchaser has received written confirmation from the Rating Agencies that the
ratings then assigned to the Notes are not adversely affected thereby.   11.
RIGHTS CUMULATIVE, WAIVERS                     The respective rights of each
party under or pursuant to this Agreement are cumulative, and are in addition to
their respective rights under the general law. The respective rights of each
party under or pursuant to this Agreement shall not be capable of being waived
or varied otherwise than by an express waiver or variation in writing; and, in
particular, any failure to exercise or any delay in exercising any of such
rights shall not operate as a waiver or variation of that or any other such
right.  

--------------------------------------------------------------------------------




17(33)


12. APPORTIONMENT                       The parties agree that if a Permitted
Obligor, owing a payment obligation which is due in respect of one or more
Purchased Receivables, submits an incomplete or inaccurate information regarding
the Receivable to the PrimeRevenue System or otherwise makes a general payment
to the Purchaser (or the Seller) and makes no apportionment between them as to
which Purchased Receivables such payment relates, then such payment shall be
treated as though the Permitted Obligor had appropriated the same as payment of
Purchased Receivables in relation to the Purchaser in order of maturity
(starting with the Purchased Receivables in relation to the Purchaser having the
earliest maturity date).   13. PARTIAL INVALIDITY   If any provision of this
Agreement is or becomes invalid, illegal or unenforceable in any respect in any
jurisdiction, such invalidity, illegality or unenforceability in such
jurisdiction shall not render invalid, illegal or unenforceable such provisions
in any other jurisdiction or affect the remaining provisions of this Agreement.
Such invalid, illegal or unenforceable provision shall be replaced by the
parties with a provision which comes as close as reasonably possible to the
commercial intentions of the invalid, illegal or unenforceable provision.   14.
CONFIDENTIALITY   None of the parties shall disclose to any person, firm or
company whatsoever, or make use of (other than in accordance with the
Transaction Documents) any information relating to the business, finances or
other matters of a confidential nature of any other party to this Agreement of
which it may in the course of its duties under this Agreement or otherwise have
become possessed (including, without limitation and without prejudice to the
generality of the foregoing any information concerning the identity or
creditworthiness of any Permitted Obligor (all and any of the foregoing being
“Confidential Information”)) and all the parties shall use all reasonable
endeavours to prevent any such disclosure or use provided however that the
provisions of this Clause 14 shall not apply:   (a)        Permitted parties: to
the disclosure of any information to any person who is a party to any of the
Transaction Documents (to the extent such Transaction Documents relates to the
Transaction as contemplated by this Agreement);   (b) Known information: to the
disclosure of any information already known to the recipient otherwise than as a
result of entering into any of the Transaction Documents (to the extent such
Transaction Documents relates to the Transaction as contemplated by this
Agreement);   (c) Public knowledge: to the disclosure of any information which
is or becomes public knowledge otherwise than as a result of the conduct of the
recipient;   (d) Legal requirement: to the extent that the recipient is required
to disclose the same pursuant to any law or order of any court of competent
jurisdiction or pursuant to any direction or requirement (whether or not having
the force of law) of any central bank or any governmental or other regulatory or
taxation authority in any part of the world (including, without limitation, any
official bank examiners or regulators);   (e) Rights and duties: to the extent
that the recipient needs to disclose the same for the exercise, protection or
enforcement of any of its rights under any of the Transaction Documents or, for
the purpose of discharging, in such manner as it reasonably thinks fit, its
duties or obligations under or in connection with the Transaction Documents in
each case to such persons as require to be informed of such information for such
purposes (including for these purposes, without limitation, disclosure to any
rating agency);  

--------------------------------------------------------------------------------




18(33)


(f)        Professional advisers: to the disclosure of any information to
professional advisers or auditors of the relevant party in relation to, and for
the purpose of, advising such party or complying with their duties as auditors;
  (g) Financial institutions: to the disclosure in general terms of any
information to financial institutions servicing the relevant party in relation
to finances, insurance, pension schemes and other financial services;   (h)
Written consent: to the disclosure of any information with the written consent
of all of the parties hereto;   (i) Rating Agencies: to the disclosure of any
information which either of the Rating Agencies may require to be disclosed to
it;   (j) The Issuer, Viking Global Finance ICC and Viking Asset Securitisation
Holdings Limited: to the disclosure of information to the Issuer, Viking Global
Finance ICC and Viking Asset Securitisation Holding Limited (or to anyone acting
on behalf of such a person) or to any person providing finance to the Issuer,
Viking Global Finance ICC and Viking Asset Securitisation Holding Limited (or to
anyone acting on behalf of such a person);   (k) Group companies: to the
disclosure of information to companies belonging to the same group of companies
as the Seller; and   (l) Permitted Obligors: to the disclosure of information to
Permitted Obligors necessary for the performance of the Seller’s obligations
hereunder, or reasonably incidental thereto.   15. NO OBLIGATIONS OR LIABILITIES
                      15.1   The Purchaser acknowledges and agrees that (i) the
Programme Trustee is a party to this Agreement for the purpose only of taking
the benefit of this Agreement and for the better enforcement of its rights under
the Master Security Trust Deed (as supplemented by the Purchaser Supplemental
Agreement) and (ii) the Programme Trustee shall assume no obligations or
liabilities to the Seller or the Purchaser or to any other person by virtue of
the provisions of this Agreement except as otherwise determined by the
Transaction Documents to which the Programme Trustee is a party.   15.2 The
Seller acknowledges and agrees that (i) the Programme Trustee is a party to this
Agreement for the purpose only of taking the benefit of this Agreement in the
manner and as set out in Clause 15.1 and (ii) the Programme Trustee shall assume
no obligations or liabilities to the Seller or to any other person by virtue of
this Agreement.   16. CHANGE OF PROGRAMME TRUSTEE   If there is any change in
the identity of the Programme Trustee or appointment of an additional trustee in
accordance with the provisions of the Master Security Trust Deed (as
supplemented by the Purchaser Supplemental Agreement), the Seller and the
Accounts Administrator shall execute such documents and take such action as the
new trustee, the retiring Programme Trustee or, as the case may be, the existing
Programme Trustee may properly require for the purpose of vesting in the new
trustee the rights of the outgoing Programme Trustee under this Agreement.  

--------------------------------------------------------------------------------




19(33)


17. NO LIABILITY AND NO PETITION   17.1 No recourse under any obligation,
covenant, or agreement of any party contained in this Agreement shall be had
against any shareholder, officer or director of the relevant party as such, by
the enforcement of any assessment or by any proceeding, by virtue of any statute
or otherwise, it being expressly agreed and understood that this Agreement is a
corporate obligation of the relevant party and no personal liability shall
attach to or be incurred by the shareholders, officers, agents or directors of
the relevant party as such, or any of them, under or by reason of any of the
obligations, covenants or agreements of such relevant party contained in this
Agreement, or implied therefrom, and that any and all personal liability for
breaches by such party of any of such obligations, covenants or agreements,
either at law or by statute or constitution, of every shareholder, officer,
agent or director is hereby expressly waived by the other parties as a condition
of and consideration for the execution of this Agreement.   17.2 Without
prejudice to the rights of the Programme Trustee to enforce the security created
pursuant to the Issuer Security Trust Deed, the Master Security Trust Deed (as
supplemented by the Purchaser Supplemental Agreement), the relevant Swedish
Pledge Agreement and the relevant Accounts Pledge Agreement, each of the
Programme Trustee and the Seller hereby agrees that it shall not, until the
expiry of one (1) year and one (1) day after the payment of all sums outstanding
and owing under the latest maturing note issued under the CP Programme take any
corporate action or other steps or legal proceedings for the winding-up,
dissolution or re-organisation or for the appointment of a receiver,
administrator, administrative receiver, trustee, liquidator, sequestrator or
similar officer of the Issuer or the Purchaser or of any or all of the Issuer’s
or the Purchaser’s revenues and assets.   18. LIMITED RECOURSE   In the event
that the security created by the Master Security Trust Deed (as supplemented by
the Purchaser Supplemental Agreement), the relevant Swedish Pledge Agreement and
the relevant Accounts Pledge Agreement is enforced and the proceeds of such
enforcement are insufficient, after payment of all other claims ranking in
priority to the claims hereunder or thereunder, to repay in full all principal
or pay in full all interest and other amounts whatsoever hereunder or
thereunder, then until such amounts have been paid in full the Seller shall have
no further claim against the Purchaser (or the Programme Trustee) in respect of
any such unpaid amounts and any resultant claim shall have expired.     19.
GOVERNING LAW AND JURISDICTION                         19.1 This Agreement and
any non-contractual obligations arising out of or in connection with it are
governed by the substantive laws of Sweden.   19.2 Any dispute, controversy or
claim arising out of or in connection with this Agreement, or the breach,
termination or invalidity thereof, shall be finally settled by arbitration
administered by the Arbitration Institute of the Stockholm Chamber of Commerce
(the SCC Institute).   The Rules for Expedited Arbitrations of the Arbitration
Institute of the Stockholm Chamber of Commerce shall apply, unless the SCC
Institute, taking into account the complexity of the case, the amount in dispute
and other circumstances, determines, in its discretion, that the Arbitration
Rules of the Arbitration Institute of the Stockholm Chamber of Commerce shall
apply. In the latter case, the SCC Institute shall also decide whether the
arbitral tribunal shall be composed of one or three arbitrators.   The place of
arbitration shall be Stockholm, Sweden.   The language to be used in the
arbitral proceedings shall be English.  

--------------------------------------------------------------------------------




20(33)


The Parties undertake and agree that all arbitral proceedings conducted with
reference to this arbitration clause will be kept strictly confidential. This
confidentiality undertaking shall cover all information disclosed in the course
of such arbitral proceedings, as well as any decision or award that is made or
declared during the proceedings. Information covered by this confidentiality
undertaking may not, in any form, be disclosed to a third party without the
written consent of the other Party. The aforesaid shall however be subject to
the exemptions set out in Clause 14 (a) through (l).   In case this Agreement or
any part of it is assigned or transferred to a third party, such third party
shall automatically be bound by the provisions of this arbitration clause.   20.
TERMINATION                        This Agreement shall remain in full force and
effect until the Termination Date, provided, however, that the rights and
remedies of a party with respect to any breach of any warranty made by another
party in or pursuant to this Agreement, the provisions of Clause 14, Clause 17
and Clause 18 and the indemnification and payment provisions of this Agreement
shall be continuing and shall survive any termination of this Agreement.

____________________


This Agreement has been entered into on the date stated at the beginning of this
Agreement.


For and on behalf of
MERITOR HEAVY VEHICLE BRAKING SYSTEMS (UK) LIMITED
By: /s/ Mike Lei


For and on behalf of
VIKING ASSET PURCHASER No 7 IC

By: /s/ Cheryl Heslop

 

For and on behalf of
CITICORP TRUSTEE COMPANY LIMITED

By: /s/ David Mares

--------------------------------------------------------------------------------




21(33)


SCHEDULE 1

ELIGIBILITY CRITERIA

Each Receivable must satisfy the following Eligibility Criteria on the relevant
Purchase Date:

1.        The terms of the Receivable provide for payment in full by the
Permitted Obligor not later than 120 days after the date of creation of such
Receivable or as otherwise approved by the Accounts Administrator and the Rating
Agencies.   2. The Receivable is neither a Defaulted Receivable nor a Delinquent
Receivable.   3. The Receivable is denominated and payable in a Permitted
Currency and is fully identified as such in the PrimeRevenue System and in the
records of the Seller.   4. An invoice relating to the Receivable has been
issued and has been approved by the relevant Permitted Obligor.   5. The
Receivable is segregated and identifiable and can be validly transferred without
the consent of the Permitted Obligor by the Seller to the Purchaser.   6. The
Receivable is not subject to set-off, counterclaim (other than Credit Memo
Amounts as such term is defined in the respective CMSA) or withholding taxes
other than as generally provided for under Swedish law (as applicable) and is a
legally enforceable obligation of the Permitted Obligor.   7. The Receivable is
owed by a Permitted Obligor who as at the Purchase Date to the knowledge of the
Seller is not bankrupt or in liquidation, has not filed for a suspension of
payments or petitioned for the opening of procedures for a compulsory
composition of debts or is subject to similar or analogous proceedings or as
otherwise approved by the Accounts Administrator and the Rating Agencies.   8.
The governing law of the Receivable is Swedish law.   9. The Receivable is a
non-interest bearing (other than default or penalty interest) trade receivable
arising in the ordinary course of the Seller’s business, the Outstanding Amount
of which remains as debt.  

--------------------------------------------------------------------------------




22(33)


10. The delivery of the goods and/or services giving rise to the Receivable has
been made and invoiced, has not been cancelled or rejected by the Permitted
Obligor and the invoice provides for full payment by the Permitted Obligor.  
11. The Receivable has been created in accordance with all applicable laws and
all consents, approvals and authorisations required of or to be maintained by
the Seller have been obtained and are in full force and effect and are not
subject to any restriction that would be material to the origination,
enforceability or assignability of such Receivable.   12. The Receivable has not
been, in whole or in part, pledged, mortgaged, charged, assigned, discounted,
subrogated or attached or transferred in any way and is otherwise free and clear
of any liens or encumbrances exercisable against the Seller by any party.   13.
The Receivable constitutes the legal, valid, binding and enforceable obligation
of the Permitted Obligor to pay on the due date the Outstanding Amount of the
Receivable as at the Purchase Date and is not subject to any defence, dispute,
lien, right of rescission, set-off or counterclaim (other than Credit Memo
Amounts as such term is defined in the respective CMSA) or enforcement order.  
14. The Receivable has been owned exclusively by the Seller since its
origination and until the relevant Purchase Date.   15.       Collections in
respect of the Receivable can be identified as being attributable to the
Receivable as soon as practically possible following their receipt and in any
event not later than three (3) Business Days following their receipt.


--------------------------------------------------------------------------------




23(33)


SCHEDULE 2

CONCLUSION OF PURCHASE – OFFER AND ACCEPTANCE, PURCHASE PRICE AND PERFECTION

Part 1

Conclusion of Purchase – offer and acceptance

1. The Seller may from time to time make an Offer to the Purchaser and the
Purchaser may from time to time (but shall, for the avoidance of doubt, have no
obligation to) accept such Offer by an Acceptance.   2. Any Acceptance by a
Purchaser shall always be subject to all of the following conditions being
satisfied or waived:   (a) no Termination Event having occurred and being
continuing;   (b) any Acceptance must be made before the Termination Date and no
Acceptance which is communicated or generated on or after the Termination Date
shall be valid;   (c) no Seller Potential Suspension Event or Seller Suspension
Event having occurred and being continuing;         (d)       (i) any new Notes
(if such Notes are denominated in a currency other than the Permitted Currency,
the Face Amount of such Notes converted at the relevant exchange rate under the
hedge arrangement) to be issued in relation to the Purchaser shall not exceed
the then Available Facility in relation to the Purchaser, (ii) immediately after
such purchase the Face Amount of all outstanding Notes in relation to the
Purchaser (if such Notes are denominated in a currency other than the Permitted
Currency, the Face Amount of such Notes converted at the relevant exchange rate
under the hedge arrangement) shall not exceed the Total Commitments, and (iii)
the Purchaser shall have available to it either the Liquidity Facility or the
Overdraft Facility in an amount equal to the Total Commitments, in each case as
determined by the Accounts Administrator;   (e) immediately following such
purchase, the outstanding amount of Non-Defaulted Receivables shall be equal to
or greater than the amount of proceeds from outstanding Notes in relation to the
Purchaser (if such Notes are denominated in a currency other than the Permitted
Currency, the Face Amount of such Notes converted at the relevant exchange rate
under the hedge arrangement);   (f) immediately following such purchase, the
Total Commitments shall be equal to or greater than the sum of (i) the Face
Amount of outstanding Notes in relation to the Purchaser (if such Notes are
denominated in a currency other than a Permitted Currency, the Face Amount of
such Notes converted at the relevant exchange rate under the hedge arrangement),
(ii) the outstanding drawings under the relevant Liquidity Facility in relation
to the Transaction, (iii) the outstanding drawings under the relevant Overdraft
Facility in relation to the Transaction and (iv) interest accrued or to accrue
in respect of outstanding drawings under the relevant Liquidity Facility and the
relevant Overdraft Facility; and   (g) the relevant Receivable shall meet all of
the Eligibility Criteria.


--------------------------------------------------------------------------------




24(33)


Part 2

Purchase Price

1.       The Purchase Price, which shall be paid (debited from the Purchaser’s
account) by or on behalf of the Purchaser to the Seller on the relevant
Settlement Date. Payment shall be made (subject to deductions, including for the
settlement of fees, as agreed by the Seller in any Transaction Document) to bank
account number as set out below or as otherwise agreed from time to time between
the Accounts Administrator, on behalf of the Purchaser, and the Seller and
notified to PrimeRevenue.  

Bank: Bank of America NA

Account No: [REDACTED]

IBAN: [REDACTED]

Swift address: BOFAGB22

      2.

The Receivables Purchase Price shall be calculated by the PrimeRevenue System on
behalf of the Accounts Administrator on the Calculation Date and PrimeRevenue
shall inform the Seller and the Purchaser of the Receivables Purchase Price
through the PrimeRevenue System on such Calculation Date.


--------------------------------------------------------------------------------




25(33)


Part 3

Perfection

1.       Prior to the transfer and acquisition of any Receivables the Purchaser
and the Seller shall send a notice letter to (each of) the Permitted Obligor(s)
that is/are the debtor(s) of the relevant Receivables, with the following
content:


To: [PERMITTED OBLIGOR]

       

RE: NOTICE OF SALE AND TRANSFER OF RECEIVABLES AND RIGHTS UNDER A CUSTOMER
MANAGED SERVICES AGREEMENT

   A.       Pursuant to a Receivables Purchase Agreement (the “RPA”) between
Meritor Heavy Braking Systems (UK) Limited as seller (the “Seller”) and Viking
Asset Purchaser No 7 IC, an incorporated cell of Viking Global Finance ICC, an
incorporated cell company incorporated under the laws of Jersey (the
“Purchaser”), dated [•] 2012, the Seller has agreed to sell and the Purchaser
has agreed to purchase receivables (the “Receivables”) owed by [name of
Permitted Obligor] (“Obligor”) to the Seller (in its capacity as supplier to
Obligor).   B. Offer and acceptance will be made through a system (the “System”)
provided by PrimeRevenue, Inc (“PrimeRevenue”). Obligor has on [•] entered into
a Customer Managed Services Agreement (the “CMSA”) with PrimeRevenue regarding
the use of the System. Through the CMSA (Section 18(f)) Obligor has made certain
undertakings, covenants, representations and warranties to the Seller (the
“Seller CMSA Rights”) as regards inter alia the Receivables and the use of the
System.   C. In connection with a sale of Receivable(s) under the RPA through
the System, the System will generate a notice of transfer (the “Transfer
Notice”) that will be sent to Obligor. A specimen of such Transfer Notice is
attached hereto as Appendix 1.   D. In accordance with and without limiting,
expanding or otherwise amending the terms and conditions of the CMSA, this is to
notify Obligor that each Transfer Notice shall have the following meanings;  
      (i)       the Receivable(s) defined therein (as clarified in Appendix 1)
(the “Purchased Receivables”) has/have been sold and transferred to the
Purchaser identified in the Transfer Notice (see Appendix 1);   (ii)
consequently, all payments attributable to the Purchased Receivables shall be
made to the Purchaser in its capacity as owner of such receivables (as set forth
in the CMSA and in particular Section 2(b)(v) thereof);   (iii) all payments to
the Purchaser referred to in this notice shall (until otherwise instructed) be
made to the bank account numbers set out below with Nordea Bank AB (publ) or
Nordea Bank Finland Plc, London Branch;


--------------------------------------------------------------------------------




26(33)


                            

In respect of payments in EUR by Permitted Obligors domiciled in Sweden:

Bank: Nordea Bank AB (publ)
Address: Hamngatan 10, 105 71 Stockholm, Sweden
Swift: NDEASESS
Account No.: [REDACTED]

In respect of payments in EUR by Permitted Obligors domiciled in any other
jurisdiction than Sweden:

Bank: Nordea Bank AB (publ)
Address: Hamngatan 10, 105 71 Stockholm, Sweden
Swift: NDEASESS
Account No.: [REDACTED]
IBAN: [REDACTED]

  (iv) all Seller CMSA Rights attributable to the Purchased Receivables are
pursuant to the RPA included in and an integral part of the Purchased
Receivables and thus also sold and transferred to the Purchaser (the
“Transferred Seller CMSA Rights”).


                      

Place/date:____________________

   
  MERITOR HEAVY VEHICLEVIKING ASSET PURCHASER No 7 IC BRAKING SYSTEMS (UK)    
LIMITED                                                                         
         


We hereby confirm;

                         (i)       receipt of the above notice;   (ii) that we
will act in accordance therewith;   (iii) our agreement as regards the meaning
of the Transfer Notice; and   (iv) our obligations vis-à-vis the Purchaser as
regards the Transferred Seller CMSA Rights.     _______________________  

Place/date:____________________


[PERMITTED OBLIGOR]


--------------------------------------------------------------------------------




27(33)


and the Seller shall procure that each such Permitted Obligor acknowledge and
counter sign the notice letter as anticipated therein.

        2.       The Seller shall procure that simultaneously (or as soon
thereafter as is technically possible) with the issuance of the Acceptance, a
Transfer Notice (as defined in the above notice) is issued by the PrimeRevenue
System to the relevant Permitted Obligor.   3. The Seller shall procure that at
such time(s) as the Accounts Administrator determines all other actions the
Accounts Administrator in its reasonable opinion deems necessary or desirable in
order for the transfer and acquisition of the Receivables to be perfected in all
respects, is/are taken.


--------------------------------------------------------------------------------




28(33)


SCHEDULE 3

REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS

Part 1

Representations and Warranties relating to the Seller

The following representations and warranties are given by the Seller:

(a) Status: The Seller is duly incorporated, with limited liability, under the
laws of England.   (b)       Powers and authorisations: The Seller has the
requisite power and authority under its articles of association and otherwise,
and all necessary corporate authority has been obtained and action taken, for it
to sign and deliver, and perform the transactions contemplated in this
Agreement.   (c) Legal validity: The obligations of the Seller under this
Agreement constitute, or when executed by it will (subject to any reservations
of law expressed in the Swedish Legal Opinion) constitute, the legal, valid and
binding obligations of the Seller and are enforceable against it.   (d)
Non-violation: The execution, signing and delivery of this Agreement and the
performance of any of the transactions contemplated herein do not and will not
contravene or breach or constitute a default under or conflict or be
inconsistent with or cause to be exceeded any limitation on it or the powers of
its officers imposed by or contained in:   (i)       any law, statute or
regulation to which it or any of its assets or revenues is subject or any order,
judgment, injunction, decree, resolution, or award of any court or any
administrative authority or organisation which applies to it or any of its
assets or revenues; or   (ii) any agreement or any other document or obligation
to which it is a party or by which any of its assets or revenues is bound or
affected if this may have a material adverse effect on the rights of the
Purchaser, the Accounts Administrator or the Programme Trustee; or   (iii) any
document which contains or establishes or regulates its constitution.   (e)
Consents: The Seller has duly obtained, made or taken each authorisation,
approval, consent, registration, recording, filing, deliveries or notarisation
which it is required to obtain (or make) in connection with the entry into, or
performance of the transactions contemplated in, the Transaction Documents to
which it is a party.   (f) Litigation: No litigation, arbitration or
administrative proceeding or claim of or before any court, tribunal or
governmental body which, if adversely determined, would materially and adversely
affect the ability of the Seller to observe or perform its obligations under the
Transaction Documents to which it is a party, is presently in progress or
pending.   (g) Accounts: The latest audited financial statements of the Seller
then available have been prepared on a basis consistently applied in accordance
with accounting principles generally accepted in England and give a true and
fair view of the results of its operations for that year and the state of its
affairs at that date.   (h) Solvency: The Seller is able to pay its debts as
they fall due and it will not be unable to pay its debts as they fall due in
consequence of any obligation or transaction contemplated in this Agreement.


--------------------------------------------------------------------------------




29(33)


(i) Material adverse change to the Seller: There has been no change in the
financial condition or operations of the Seller since the last audited financial
statement so as to have a material and adverse effect on the ability of the
Seller to perform its obligations under the Transaction Documents to which it is
a party.   (j) No misleading information: Any factual information in writing
provided by the Seller in connection with the entry into any of the transactions
envisaged by the Transaction Documents was true and accurate in all material
respects as at the date it was provided or as at the date (if any) at which it
was stated.   (k)       Insolvency and other procedures: No corporate action has
been taken or is pending, no other steps have been taken and no legal
proceedings have been commenced (in each case by the Seller or, so far as the
Seller is aware, by any other person) for (i) the bankruptcy, liquidation,
administration or reorganisation of the Seller, or (ii) the Seller to enter into
any composition or arrangement with its creditors generally, or (iii) the
appointment of a receiver, supervisor, trustee or similar officer in respect of
the Seller or substantially all of its property, undertaking or assets.   (l)
Pari passu ranking: Each of the payment obligations of the Seller under this
Agreement will rank at least pari passu with its unsecured payment obligations
to all its other unsecured creditors save those whose claims are preferred
solely by any bankruptcy, insolvency or similar laws of general application.  
(m) No default: No event has occurred which constitutes, or which with the
giving of notice and/or the lapse of time and/or a relevant determination would
constitute, a contravention of, or default under, any such law, statute, decree,
rule, regulation, order, judgment, injunction, resolution, determination or
award or any agreement, document or instrument by which the Seller or any of its
assets is bound, being a contravention or default which would have a material
adverse effect on the business, assets or condition (financial or other) of the
Purchaser or materially and adversely affect its ability to observe or perform
its obligations under this Agreement.   (n) COMI: For the purposes of EC
Regulation No. 1346/2000 on insolvency proceedings (the (“Regulation”) the
Seller has and it will have its centre of main interests (as that term is used
in Article 3(1) of the Regulation) in England and Wales and it has no
“establishment” (as that term is used in Article 2(h) of the Regulation) in any
other jurisdiction.


--------------------------------------------------------------------------------




30(33)


Part 2

Representations and Warranties relating to the Purchased Receivables

The following representations and warranties are given by the Seller:

(a) Particulars correct: The particulars of the Purchased Receivables set out in
the Offers and in the PrimeRevenue System (to the extent submitted by the
Seller) are true and accurate in all material respects, as of the date thereof.
  (b)       No default: The Seller is not aware of any default, breach or
violation in respect of any Purchased Receivable (other than any default
relating to lateness in payment) or of any event, which with the giving of
notice and/or the expiration of any applicable grace period, would constitute
such a default, breach or violation, such default, breach or violation being of
a nature that (i) is material and (ii) affects the value of the Purchased
Receivable or its collectability.   (c) Obligation performed: The Seller has
performed all its obligations under or in connection with the Purchased
Receivable unless any such obligation is not material and does not affect the
value of the Purchased Receivable or its collectability.   (d) Compliance with
Eligibility Criteria: Each Purchased Receivable complies, as at the relevant
Purchase Date, in all respects with the Eligibility Criteria.   (e) Maintenance
of records: In addition to any records relating to the Purchased Receivables
maintained in the PrimeRevenue System, the Seller has maintained records
relating to each Purchased Receivable which are accurate and complete in all
material respects, are sufficient to enable such Purchased Receivables to be
identified and enforced against the relevant Permitted Obligor and such records
are held by or to the order of the Seller.   (f) Accounting: In addition to any
records relating to the Purchased Receivables maintained in the PrimeRevenue
System, the Seller shall maintain an accounting system which separates the
Purchased Receivables and accounting for collections related thereto from other
receivables or assets of the Seller so that the Accounts Administrator at any
time can verify the Outstanding Amount of the Purchased Receivables and the
Seller’s compliance with this Agreement.   (g) No waiver: The Seller has not
waived any of its rights in relation to the Purchased Receivables.   (h)
Perfection: The Seller has performed all its actions as set out in Clause 2.5 of
this Agreement as of the Purchase Date.


--------------------------------------------------------------------------------




31(33)


Part 3

Representations and Warranties relating to the Purchaser

The following representations and warranties are given by the Purchaser:

(a) Status: The Purchaser is an incorporated cell of a company or company (as
applicable) duly incorporated and validly existing under the laws of its
jurisdiction of incorporation.   (b)       Powers and authorisations: The
Purchaser has the requisite power and authority and all necessary corporate and
constitutional authority has been obtained and action taken, for it to sign and
deliver, and perform the transactions contemplated in, this Agreement.   (c)
Legal validity: The obligations of the Purchaser under this Agreement
constitute, or when executed by it will constitute, the legal, valid and binding
obligations of the Purchaser and, subject to any laws or other procedures
affecting generally the enforcement of creditors’ rights and principles of
equity are enforceable against it.   (d) Non-violation: The execution, signing
and delivery of this Agreement and the performance of any of the transactions
contemplated in this Agreement do not and will not contravene or breach or
constitute a default under or conflict or be inconsistent with or cause to be
exceeded any limitation on it or the powers of its officers imposed by or
contained in:   (i)        any law, statute, decree, rule or regulation to which
it or any of its assets or revenues is subject or of any order, judgment,
injunction, decree, resolution, determination, or award of any court or any
judicial, administrative, or governmental authority or organisation which
applies to it or any of its assets or revenues; or   (ii) any agreement,
indenture, mortgage, deed of trust, bond, or any other document, instrument or
obligation to which it is a party or by which any of its assets or revenues is
bound or affected; or   (iii) any document which contains or establishes or
regulates its constitution.   (e) Consents: The Purchaser has duly obtained,
made or taken each authorisation, approval, consent, licence, exemption,
registration, recording, filing or notarisation which it is required to obtain
(or make) in connection with the entry into, or performance of the transactions
contemplated in, this Agreement. The Purchaser is not aware of any circumstances
which indicate that any such authorisation, approval, consent, licence,
exemption, registration, recording, filing or notarisation which has been
obtained (or made) is likely to be terminated, revoked or not renewed. No
authorisation, approval, consent, licence, exemption, registration, recording,
filing or notarisation and no payment of any duty or tax and no other action
whatsoever which has not been duly and unconditionally obtained, made or taken
is necessary or desirable to ensure the validity, legality, enforceability or
priority of the liabilities and obligations of the Purchaser under this
Agreement.


--------------------------------------------------------------------------------




32(33)


(f) No default: No event has occurred which constitutes, or which with the
giving of notice and/or the lapse of time and/or a relevant determination would
constitute, a contravention of, or default under, any such law, statute, decree,
rule, regulation, order, judgment, injunction, resolution, determination or
award or any agreement, document or instrument by which the Purchaser or any of
its assets is bound, being a contravention or default which would have a
material adverse effect on the business, assets or condition (financial or
other) of the Purchaser or materially and adversely affect its ability to
observe or perform its obligations under this Agreement.   (g) Litigation: No
litigation, arbitration or administrative proceeding or claim of or before any
court, tribunal or governmental body which, if adversely determined, would
materially and adversely affect the ability of the Purchaser to observe or
perform its obligations under this Agreement, is presently in progress or
pending or, to the knowledge of the Purchaser, threatened against the Purchaser
or any of its assets.   (h)       Insolvency procedures: No corporate action has
been taken or is pending, no other steps have been taken and no legal
proceedings have been commenced (in each case by the Purchaser or, so far as the
Purchaser is aware, by any other person) or (so far as the Purchaser is aware)
are threatened or are pending for (i) the winding-up, liquidation, dissolution,
administration or reorganisation of the Purchaser (other than for the purposes
of and followed by a solvent reconstruction previously notified to the Seller);
or (ii) the Purchaser to enter into any composition or arrangement with its
creditors generally; or (iii) the appointment of a receiver, administrative
receiver, trustee or similar officer in respect of the Purchaser or
substantially all of its property, undertaking or assets.


--------------------------------------------------------------------------------




33(33)


SCHEDULE 4

FORM OF SOLVENCY CERTIFICATE

To: Citicorp Trustee Company Limited Date:   From:        Meritor Heavy Vehicle
Braking Systems (UK) Limited


Dear Sirs

Reference is made to the Receivables Purchase Agreement entered into between
Meritor Heavy Vehicle Braking Systems (UK) Limited, Viking Asset Purchaser No 7
IC and Citicorp Trustee Company Limited dated [•] 2012.

Meritor Heavy Vehicle Braking Systems (UK) Limited hereby certifies as of the
date hereof that it is able to pay its debts as they fall due and it will not be
unable to pay its debts as they fall due in consequence of any obligation or
transaction contemplated in the Receivables Purchase Agreement.

Very truly yours

On behalf of
Meritor Heavy Vehicle Braking Systems (UK) Limited
By:
Name:
Title:

--------------------------------------------------------------------------------